FINAL OFFICE ACTION
This Final Office Action addresses US Application No. 16/569,358 (hereinafter the “instant reissue application"), which is a reissue application of application Serial No. 14/969,451 (hereinafter “the ‘451 Application”), entitled “MULTI-SUPPLY OUTPUT CIRCUIT”, which issued as U.S. Patent No. 9,762,242 (hereinafter “the ’242 Patent”).
Based upon a review of the instant reissue application, the actual filing date of the instant application is September 12, 2019.


BRIEF SUMMARY OF THE PROCEEDING

Patent Term: Based upon and updated review of the file record, Examiner finds that the Patent term has not expired.

Litigation: Based upon and updated review of the file record, the Examiner finds that the ‘242 Patent is not involved in litigation.                                               

Two Year Grace Period: The Examiner finds that the instant reissue application was filed on September 12, 2019 within two-years of the ‘242 Patent issue date, i.e., September 12, 2017. 


REISSUE EXAMINATION PROCEDURES
 	Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in 

PRIORITY
        Based upon a review of the instant reissue application and ‘242 Patent itself, Examiner acknowledges that the instant reissue application is a reissue of the ‘451 Application, now the ‘242 Patent. Examiner also acknowledges the claims of priority to U.S. provisional patent application Ser. No. 62/096,657, filed on Dec. 24, 2014.  Examiner finds that the ‘242 Patent does not claim foreign priority. 

AMENDMENTS 
 	Reissue applicant’s Amendment filed on December 20, 2021 (hereinafter “December 2021 Amendment”) has been fully considered and entered. This action is in response to the December 2021 Amendment.

STATUS OF CLAIMS
The patent sought to be reissued was issued with claims 1-18 (“Patented Claims”). 
As of the date of this Office Action, the status of the claims is:
Patented claim 1, 4, 6, 8, 9, 10, 11 and 13 were amended. 
Patented claims 2, 3, 5, 7, 12 and 14-18 were unchanged.
	Accordingly, claims 1-18 (pending and examined claims) are subject to the examination of the instant reissue application.  Of these, claims 1 and 13 are independent claims. 

CLAIM INTERPRETATION
	After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner, the Examiner finds that she is unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiner concludes that Applicant is not his own lexicographer for the pending and examined claims.  See MPEP §2111.01(IV).
The Examiner further finds that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112 6th paragraph because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112, 6th paragraph, the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).





RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
 
Claims 1-7 and 9 remain/are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application, which includes the patent family’s entire prosecution history, for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application, specifically a parent application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. §251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiner’s findings of fact relevant to this rejection:
12/15/2015   The ‘451 Application was filed and contained claims 1-20.  Of these claims, claims 1, 14 and 20 were independent apparatus claims.
12/16/2016   The original examiner issued non-final Office action (hereinafter  “December 2016 NF”) rejecting claims 1-4, 9 and 20 over Butler (U.S 20090108907), objecting claims 5-8 and 10-13 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, and indicating allowable for claims 14-19.
03/16/2017   In response to the December 2016 NF, Applicant filed an amendment (hereinafter “March 2017 Amendment”).  In the March 2017 Amendment, Applicant canceled claims 1 and 20, amended claims 2, 9, 10, 12, 13, left claims 3-8, 11 and 14-19 unchanged.  Specifically, independent claim 13 was amended as follows:

    PNG
    media_image1.png
    435
    686
    media_image1.png
    Greyscale


Moreover, in the March 2017 Amendment, Applicant specifically stated that “The Office Action stated that claim 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 13 has been so rewritten, and therefore is allowable”.  See a remark in the March 2017 Amendment.  Examiner also finds that Applicant did not otherwise dispute the original examiner reasons for indicating allowable subject matter.

05/22/2017   The original examiner issued a Notice of Allowance (hereinafter “May 2017 NOA”) allowing claims 2-19. Examiner’s Statement of Reasons for Allowance:  “With respect to claim 13, the prior art of record fails to suggest or disclose wherein the first and second output circuits individually include a reset circuit to selectively place the corresponding output circuit in the second mode according to a reset input signal”. (Emphasis added)
09/12/2017   The ‘451 Application issued as the ‘242 Patent.  Claims 2-19 were renumbered Patent Claims 1-18, respectively.
Based on the above finding of fact, Examiner herein determines the following surrender-generating limitations (i.e., limitations that were presented, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter): 
SGL	"and a second output circuit, wherein the first and second output circuits individually include a reset circuit to selectively place the corresponding output circuit in the second mode according to a reset input signal” as recited in Patent Claim 1.  This feature was added to claim 1 in the March 2017 Amendment in response to an art rejection (i.e. Butler) and further was explicitly reasoned as a feature to overcome the applied prior art.  
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”  See MPEP §1412.02(I).

Regarding step 1, upon review of the pending and examined claims 1-7 and 9 of the instant reissue application in comparison to Patent claims 1-7 and 9 of the ‘242 Patent, Examiner finds that Applicant through the December 2021 Amendment has broadened the scope of the Patent claims 1-7 and 9 by not including SGL.
Regarding step 2, Examiner finds that feature of "a second output circuit, wherein the first and second output circuits individually include a reset circuit to selectively place the corresponding output circuit in the second mode according to a reset input signal” has been deleted from the pending and examined claim 1 (and the dependent claim 6).  Thus, the deletion of this feature was directly related to the surrendered subject matter SGL above.
Regarding step 3, Examiner determines that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP 1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. Following a review of the pending and examined claims 1-7 and 9, Examiner finds that these claims have not been narrowed in other aspects related to SGL, rather the feature “and second output circuits individually include a reset circuit to selectively place the corresponding output circuit in the second mode according to a reset input signal” has been completely removed from these claims.  The newly added limitations in the pending and examined claim 1, i.e., “the first supply drive circuit including a first reset circuit to place the first supply driver circuit in the second mode responsive to a reset input signal” and “the second supply drive circuit including a second reset circuit to place the second supply drive circuit in the second mode responsive to the reset input signal” are not related to the surrendered limitations “the second output circuit …”.  Rather, the newly added limitations belongs to the detail of “the first output circuit”.  Thus, the pending and examined claims 1-7 and 9 have not been narrowed in any sufficient respects related to the omitted subject matter in SGL. As a result, these claims do not avoid the recapture rule in a manner other respects.  In fact, the surrendered limitations foregoing are completely omitted and/or deleted from the pending and examined claims 1-7 and 9.  
In view of the forgoing, Examiner finds Applicant specifically removed the feature of SGL surrendered during the prosecution of the original application, the ‘451 Application.  Accordingly, Examiner concludes the Applicant’s failure to include the features of SGL is improper recapture in claims 1-7 and 9 herein.
As provided above, the pending and examined claims 1-7 and 9 are rejected because each of these claims involve improper recapture related to the surrender generating limitations SGL. However, Examiner notes that the pending and examined claims 8 and 10-12 are not subject to recapture rejections because the pending and examined claim 10 (and its dependent claims 8 and 11-12) contains the surrender generating limitation determined above.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

CLAIM REJECTIONS - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler (US 20090108907)(hereinafter “Butler”).

    PNG
    media_image3.png
    411
    683
    media_image3.png
    Greyscale

Fig. 1 of Butler
Regarding claim 13: Butler discloses in Fig. 1 an integrated circuit (IC)  comprising:
N supply voltage nodes (101, 102), wherein N is an integer greater than 1 (N=2);
K output circuits (100.  [0009] discloses “Figs. 5-8 are schematic diagrams illustrating example driver systems that employ one or more line driver circuits that each includes a signal detector output, all arranged in accordance with at least some aspects of the present disclosure circuit”, see also [0055]) wherein K is an integer greater than 1 (Butler discloses one or more line driver circuits, thus, more is seen greater than 1), each of the K output circuits (100) including:
an output node (105, 106), and
N supply drive circuits (150 and 180) each associated with a corresponding one of the N supply voltage nodes (101, 102), each of the N supply drive circuits (150 and 180) operative in a first mode in response to receiving a corresponding supply drive control signal (150 in response to receiving signal 112 or 113; and 180 in response to receiving signal 115 or 116)  in a first state and a corresponding data signal (103 or 104) in a first state to connect the corresponding supply voltage node (101 or 102) to the output node (105 or 106), each of the N supply drive circuits (150 and 180) operative in a second mode in response to receiving the corresponding supply drive control signal (112, 113, 115 or 116) in a second state to disconnect the corresponding supply voltage node (101, 102) from the output node (105 or 106) (connect/disconnect occurred when ON/OFF).

Regarding claim 14: The IC of claim 13 (Fig. 1), wherein K is greater than 2 ([0009] discloses “Figs. 5-8 are schematic diagrams illustrating example driver systems that employ one or more line driver circuits that each includes a signal detector output, all arranged in accordance with at least some aspects of the present disclosure circuit”, see also [0055]). Since Butler discloses one or more line driver circuits, thus, more can be seen as K is greater than 2).

Regarding claim 17: The IC of claim 13 (Fig. 1), wherein at least one of the supply drive circuits (150 or 180) of each output circuit (100, [0009] discloses “Figs. 5-8 are schematic diagrams illustrating example driver systems that employ one or more line driver circuits that each includes a signal detector output, all arranged in accordance with at least some aspects of the present disclosure circuit”, see also [0055]) includes a blocking circuit (153 or 183) to block current flow from the output node (105 or 106) corresponding to the at least one supply drive circuit (150 or 180) to the supply voltage node (101, 102) of the corresponding output circuit (100) when the supply drive control signal is in the first state (112, 113, 115 or 116).

Regarding claim 18:  The IC of claim 13, wherein the output circuits (100, [0009] discloses “Figs. 5-8 are schematic diagrams illustrating example driver systems that employ one or more line driver circuits that each includes a signal detector output, all arranged in accordance with at least some aspects of the present disclosure circuit”, see also [0055]) individually include a reset circuit (121-124, 131-134, 125, 126, 141, 142) to selectively place the corresponding output circuit (100) in the second mode according to a reset input signal (107).

ALLOWABLE SUBJECT MATTER
While claims 1-7 and 9 are rejected under 35 U.S.C. §251 as provided above, these claims are nevertheless allowable over the prior art.  
With respect to claim 1: the prior art of record fails to specifically suggest or disclose “the first supply drive circuit including a first reset circuit to place the first supply driver circuit in the second mode responsive to a reset input signal” and “the second supply drive circuit including a second reset circuit to place the second supply drive circuit in the second mode responsive to the reset input signal” in combination with the remaining of claim 1 limitation.
Claims 2-7 and 9 contain allowable subject matter at least by virtue of their dependency from claim 1.

 Claims 8, 10-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
With respect to claim 10:  the prior art of record fails to specifically suggest or disclose “a second output circuit including:
…
a third supply drive circuit operative in a first mode to electrically connect the first supply voltage node to the second output node, and in a second mode to electrically disconnect the first supply voltage node from the second output node; and 
a fourth supply drive circuit operative in a first mode to electrically connect the second supply voltage node to the second output node, and in a second mode to electrically disconnect the second supply voltage node from the second output node”.
Claims 8 and 11-12 contain allowable subject matter at least by virtue of their dependency from claim 10.

With respect to claim 15:  the prior art of record fails to specifically suggest or disclose “a level shift circuit to provide a control signal according to the corresponding supply drive control signal and the corresponding data signal” in combination with “an output transistor, including a first terminal coupled with the corresponding supply voltage node, a second terminal connected to the corresponding output node, and a control terminal to receive the control signal to turn the output transistor on when the supply drive circuit is in the first mode, and to turn the output transistor off when the supply drive circuit is in the second mode”.
Claim 16 contains allowable subject matter at least by virtue of their dependency from claim 15.

RESPONSE TO AMENDMENT

The objection to the specification has been withdrawn as necessitated by the December 2021 Amendment. 
Claim Interpretation: Applicant’s arguments with respect to “the logic circuit” of claim 13 has been considered but are moot because Applicant has amended claim 13 to remove this language. 
The objection to the specification has been withdrawn as necessitated by the December 2021 Amendment. Applicant has amended claim 13 to remove “the logic circuit” language. 
The rejection of claims 13-18 under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description has been withdrawn as necessitated by the December 2021 Amendment.  Applicant has amended claim 13 to remove “the logic circuit” language. 
The rejection of claims 1-18 under 35 U.S.C. § 112(b), as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter  which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention has been withdrawn as necessitated by the December 2021 Amendment.
RESPONSE TO ARGUMENT
Applicant's arguments filed with the December 2021 Amendment have been fully considered but they are not all persuasive.

Claim rejections – 35 U.S.C. § 251 (the December 2021 Amendment, page 9):  
As explained above, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. Examiner finds that the surrendered limitations “and second output circuits individually include a reset circuit to selectively place the corresponding output circuit in the second mode according to a reset input signal” are completely omitted and/or deleted from the pending and examined claims 1-7 and 9.  Essentially, the reissue Applicant amended the independent claim 1 for additionally reciting “the first supply drive circuit including a first reset circuit to place the first supply driver circuit in the second mode responsive to a reset input signal” and “the second supply drive circuit including a second reset circuit to place the second supply drive circuit in the second mode responsive to the reset input signal”.  However, this newly added limitations are not related to the surrendered limitations “the second output circuit …”.  Rather, the newly added limitations belongs to the detail of “the first output circuit”.  The surrendered limitation "and second output circuits individually include a reset circuit to selectively place the corresponding output circuit in the second mode according to a reset input signal ” are still completely missing from the independent claim 1 (and its dependent claims 2-7 and 9).  Thus, the pending and examined claims 1-7 and 9 have not been narrowed in any sufficient respects related to the omitted subject matter in SGL.  Actually, a narrowing limitation must be related to the surrendered subject matter; and be material.  In re Mostafazadeh, 643 F3d 1353 at 1358, 98 USPQ2d 1639 at 1644 (“attachment pad” limitation, although narrowing and related, not material; and other added limitations, although narrowing, were unrelated).   Thus, claims 1-7 and 9 remain rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the ‘242 Patent.  

CONCLUSION
Claims 1-7, 9, 13, 14, 17 and 18 are rejected. 
Claims 8, 10-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Applicant's amendments provided in the December 2021 Amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/MY TRANG TON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               

Conferees:
/KENNETH WHITTINGTON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               
/ANDREW J. FISCHER/         Supervisory Patent Examiner, Art Unit 3992